Exhibit 10.3

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into this 30 
day of May, 2007 by and among Transportation Planning Group, Inc., d.b.a. Crain
& Associates, a California corporation (“Crain”), Abbas Mohaddes, an individual
(“Mohaddes”) and Iteris, Inc, a Delaware corporation (“Iteris”).  Crain,
Mohaddes and Iteris are sometimes referred to herein collectively as the
“Parties” and individually as a “Party.”

WHEREAS, Mohaddes is concurrently entering into that certain Agreement for Sale
and Purchase of Stock (“Stock Purchase Agreement”) with KOA Corporation, d.b.a.
Katz, Okitsu & Associates (the “Buyer”) to facilitate the sale (the “Sale”) of
Mohaddes’ interest in Crain to the Buyer;

WHEREAS, in order to facilitate the Sale, the Parties hereto desire to terminate
that certain Joint Development Agreement dated October 18, 2006 among the
Parties (the “JDA”) conditioned on and effective immediately prior to the
closing of the Sale.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants, and representations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Termination.  The Parties agree that the JDA shall be terminated
effective immediately prior to the closing of the Sale, and that neither Party
shall have any further obligations to the other party under the JDA except (i)
as set forth in Section 4 of the JDA, which shall survive the termination of the
JDA; and (ii) Iteris’ right to the bonus as set forth in Section 2 below. 
Without limiting the foregoing, the Parties expressly agree that the
non-competition and non-solicitation obligations set forth in JDA shall be
terminated effective immediately prior to the closing of the Sale.  The Parties
further agree that neither party shall have any further obligations or rights
under that certain Confidentiality Agreement dated October 6, 2005 between Crain
and Iteris, which was previously extended pursuant to the terms of the JDA. 
Mohaddes acknowledges that he has notified the Buyer that the JDA has been
terminated in accordance with this Agreement.

2.             Payment Status; Change in Control Payment.  The Parties agree
that no further amounts are due and payable by Iteris under the JDA.  At the
closing of the Sale, Mohaddes agrees to remit to Iteris $[5,000] as payment of
the bonus set forth in Section 2.4 of the JDA in full satisfaction of any bonus
provisions set forth in the JDA.

3.             Waiver of Right of First Refusal.  Provided that the Sale is
consummated substantially in accordance with the terms of the last version of
the Stock Purchase Agreement provided to Iteris, Iteris hereby declines its
right of first refusal in connection with the Sale and waives its right to prior
notice of the same so that the Sale may be consummated with the Buyer within 120
days after the date hereof.

4.             General Provisions.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.  This Agreement constitutes the
entire agreement among the parties with regard to the subject matter of this
Agreement.  No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by all parties.  This Agreement shall be
binding on, and shall inure to the benefit of, the parties to it and their
respective heirs, legal representatives, successors, and assigns.  The terms of
this Agreement shall be governed by the laws of the State of California
applicable to agreements entered into, to be wholly performed in and among
residents exclusively of California.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

ITERIS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ James Miele

 

 

 

 

James Miele,

 

 

 

Chief Financial Officer

 

 

 

 

 

TRANSPORTATION PLANNING GROUP, INC.,

 

d.b.a. Crain & Associates, a California corporation

 

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

 

 

Abbas Mohaddes,

 

 

 

Chief Executive Officer

 

 

 

 

 

 

/s/ Abbas Mohaddes

 

 

ABBAS MOHADDES

 

[SIGNATURE PAGE TO TERMINATION AGREEMENT]

2


--------------------------------------------------------------------------------